DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Applicant’s response filed 7/20/2022 has been entered.  
Note: On 2/28/2022, applicant elected Group 2 (claims 9-14, 33), without traverse. Applicant elected species SEQ ID NO: 1 and SEQ ID NO: 10, without traverse. 
Claims 11-14 have been canceled.
Claim 9 has been amended.
New claims 34-39 are added.
In summary, claims 9-10, 33-39 are examined in this office action. Non-elected claims and species stand withdrawn.  

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration.  See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 4/20/2022, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 7/20/2022 have been thoroughly considered but are not deemed fully persuasive.


Claim Rejections - 35 USC § 112
Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 9-10, 33-39 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
Claims are broadly drawn to methods comprising targeting a genus of sequences having at least 90% identities to SEQ ID NO: 1 within sequences having at least 90% identity to SEQ ID NO: 10 of Brassica cells to cause a genus of mutations, regenerating and selecting brassica plants with the resulted mutations. 
The claimed function is producing oil having increased oleic acid content by 25%, and decreased linolenic acid content, as compared to oil produced by a corresponding wild type Brassica plant.  
The specification describes the structure of SEQ ID NO: 1 (1155 bases) and SEQ ID NO: 10 (48 bases) by providing sequence listing.    
By examiner’s alignment, SEQ ID NO: 10 is a fragment of SEQ ID NO: 1 from 76-123: 
SEQ ID NO: 10	1 	TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA  48
SEQ ID NO: 1   	76 	TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA  123

The specification also describes making 2 lines of T0 Brassica napus plants, each line comprises multiple mutations (Example 4 in pages 36-38): 
Line 1 (Bn432-a) had mutations in:
A 3 bp deletion (SEQ ID NO:53900) and a 6 bp deletion (SEQ ID NO:53901) in the BnaA.FAD2.a gene. The 3 bp deletion corresponded to nucleotides 98-100 of SEQ ID NO:1, and the 6 bp deletion corresponded to nucleotides 97-102 of SEQ ID NO:1.
A 3 bp deletion and a 1 bp insertion in one allele of the BnaC.FAD2.a gene (SEQ ID NO:53902) and a 7 bp deletion (SEQ ID NO:53903) in the other allele of the BnaC.FAD2.a gene. The 3 bp deletion corresponded to nucleotides 99-101 of SEQ ID NO:3, and the 1 bp insertion was at nucleotide 99. The 7 bp deletion corresponded to nucleotides 98-104 of SEQ ID NO:3.
A 13 bp deletion (SEQ ID NO:53904) in one allele of the BnaC.Fad2.b gene. The 13 bp deletion corresponded to nucleotides 92-104 of SEQ ID NO:2.	Line 2 (Bn432-b) had mutations in: 
A 6 bp deletion and a 50 bp insertion (SEQ ID NO:53905) in both alleles of the BnaA.FAD2.a gene. The 6 bp deletion corresponded to nucleotides 96-101 of SEQ ID NO:1, with the 50 bp fragment inserted at position 96.
A 6 bp deletion and a 50 bp insertion (SEQ ID NO:53905) in one allele of the BnaC.FAD2.a gene and an 18 bp deletion and a 166 bp insertion (SEQ ID NO:53906) in the other allele of the BnaC.FAD2.a gene. The 6 bp deletion corresponded to nucleotides 96-101 of SEQ ID NO:3, with the 50 bp fragment inserted at position 96. The 18 bp deletion corresponded to nucleotides 101-118 of SEQ ID NO:3 with the 166 bp fragment inserted at position 101.
Applicant then crossed Line 1 (Bn432-a) and Line 2 (Bn432-b) to make knockout mutations (likely homozygote mutations) in above multiple positions.  
Applicant achieve the following results (Example 5 in pages 38-39):
One 3 gene knockout mutant had 24% increase (the highest) in oleic acid as compared to oil produced by a corresponding wild type Brassica plant in seeds; 
One 2 gene knockout mutant had 21.9% increase in oleic acid as compared to oil produced by a corresponding wild type Brassica plant in seeds; 
Another 2 gene knockout mutant had 23.4% increase in oleic acid as compared to oil produced by a corresponding wild type Brassica plant in seeds; 
One 1 gene knockout mutant had 20.9% increase in oleic acid as compared to oil produced by a corresponding wild type Brassica plant in seeds.
In summary, even by the combinations of homozygote knockout mutations, applicant only achieved 24% increase (the highest) in oleic acid as compared to oil produced by a corresponding wild type Brassica plant in seeds, which is lower than the claimed 25% increase.   
Therefore, applicant does not describe oil having increased oleic acid content by 25% as compared to oil produced by a corresponding wild type Brassica plant.  
Applicant does not describe the common structure feature of the genus of mutations in the genus of sequences having at least 90% identities to SEQ ID NO: 1 within SEQ ID NO: 10 of Brassica cells, to achieve 20.9% to 24% increase, not to mention 25% increase.   
In addition, in the art, making knockout mutations within SEQ ID NO: 10 is only suggestive, not demonstrated.  
Regarding the description of a representative number of species, applicant does not have a single example of Brassica oil that achieved having increased oleic acid content by 25% as compared to oil produced by a corresponding wild type Brassica plant.  
However, applicant claims a genus of mutations within sequences having at least 90% identity to SEQ ID NO: 10 of Brassica cells to cause a genus of mutations.  In addition, the claimed mutations are not required to be knockout or homozygote mutations.  The claimed genus has an extremely large number of species.  
Critically, applicant does not have a single example of Brassica oil that achieved having increased oleic acid content by 25% as compared to oil produced by a corresponding wild type Brassica plant.  
Dependent claims do not cure the deficiency including new claim 34 reciting in-frame or frameshift mutations, and claim 39 reciting a genus of individual mutations.  
Regarding claims 35-38, the claims depend on claim 9 that requires producing Brassica oil that having increased oleic acid content by 25% as compared to oil produced by a corresponding wild type Brassica plant.  As analyzed above, such limitation is not described in the specification and in the art. 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.   


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 9-10, 33-38 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Gocal et al (US 20210010013/US application 17040703, effectively filed 4/4/2018), in view of Sharafi et al (Oil Content and Fatty Acids Composition in Brassica Species. International Journal of Food Properties.  18:2145–2154, 2015), and sequence matches in GenEmbl: DQ518271 (2016), DQ518277 (2016), DQ518280 (2016) and DQ518282 (2016).  
Note: application 17040703 was effectively filed as on 4/4/2018 as Provisional Application 62652623.  Provisional Application 62652623 disclosed the subject matter of the cited teaching including example 2 in [00289], which is before the instant effective filing date 07/09/2018. 

Amended claim 9 is drawn to a method comprising: 
providing a population of Brassica cells comprising Fatty Acid Desaturase 2 (FAD2) gene copies, 
contacting the population of Brassica cells with one or more rare-cutting endonucleases targeted to the one or more FAD2 gene copies, wherein the one or more rare-cutting endonucleases are transcription activator-like effector (TALE) nucleases, wherein each of the one or more TALE nucleases is targeted to a sequence within SEQ ID NO:1, or to a sequence having at least 90% identity to a sequence within SEQ ID NO:1; and within the sequence set forth in SEQ ID NO:10, or to a sequence having at least 90% identity to SEQ ID NO:10,
regenerating Brassica plants from the population of Brassica cells contacted with the one or more rare-cutting endonucleases, and
selecting a Brassica plant with a mutation in one or more FAD2 gene copies, wherein the selected Brassica plant produces oil having increased oleic acid content and decreased linolenic acid content as compared to oil produced by a corresponding wild type Brassica plant, wherein the oleic acid content of the oil is increased by 25% as compared to oil produced by the corresponding wild-type Brassica plant.
Dependent claims
Claim 10: the Brassica cells are selected from the group consisting of protoplast cells, embryo cells, callus cells, leaf cells, and petiole explant cells. 
Claim 33: further comprising crossing the selected Brassica plant with a second Brassica plant;
wherein the second Brassica plant is a Brassica plant comprising wild type FAD2 gene copies or a Brassica plant comprising at least a second induced mutation in a second endogenous FAD2 gene copy;
thereby producing a plurality of progeny seed, wherein the progeny seed produce plants that comprise an induced mutation in at least one endogenous FAD2 gene copy.
New claim 34: wherein the mutation comprises an in-frame or frameshift mutation.
New claim 35: wherein the linolenic acid content is decreased by at least 30%, as compared to oil produced by a corresponding wild type Brassica plant.
New claim 36: wherein the oil has decreased linoleic acid content as compared to oil produced by the corresponding wild type Brassica plant.
Claim 37 limits claim 36, wherein the linoleic acid content is decreased by at least 80%, as compared to oil produced by a corresponding wild type Brassica plant.
New claim 38 limits claim 37, wherein the linolenic acid content is decreased by at least 30%, as compared to oil produced by a corresponding wild type Brassica plant.

Regarding claim 9, Gocal et al teach the sequence of BnFAD2-1 (SEQ ID NO: 1 of Gocal et al), as a Brassica fatty acid desaturase 2 (FAD2) gene, BnFAD2-1 is SEQ ID NO:1 ([0006]).  SEQ ID NO: 1 of Gocal et al is 100% identical to instant SEQ ID NO: 1. See “Sequence Matches” at the end of office action. 
Gocal et al also teach: 
Providing a population of Brassica cells (protoplasts) comprising FAD2 gene copies, 
Targeting the FAD2 gene (SEQ ID NO: 1) with CRISPR gene/Cas9 or (rare-cutting endonuclease) or TALEN by contacting the cells/protoplasts with the construct to target FAD2 gene to make site-specific mutations ([0027], [0096]), including citing references to teach the detailed method of using TALEN ([0334], [0365]), 
Culture the protoplasts/cells above, then put the cells to regeneration medium, regenerating Brassica plants from the above cells contacted with the one or more rare-cutting endonucleases (CAS9), then move the regenerated plant to greenhouse to grow to maturation, and 
Successfully selected a Brassica plant with a mutation in one or more FAD2 gene copies by testing each of the 4 targeted FAD2 genes, including BnFAD2-1 (SEQ ID NO: 1 of Gocal et al) ([0341], Examples 1-2, [0414]-[0417], tables 1-2).   
Gocal et al demonstrated one of the mutants had 24% increase in oleic acid as compared to wild type Brassica ([0421], which is the highest achieved by applicant). 
Gocal et al further suggest and claim making oil comprising as high as 95% oleic acid ([0056]-[0059], claims 30-31).  
Sharafi et al teach that wild type Brassica napus seed comprises 58-65% oleic acid (C18:1, p2149, table 4).  
	Thus, Gocal et al suggest (95-65)/65 = about 46% increase in oleic acid as compared to wild type Brassica napus, higher than the 25% increase as instantly claimed by applicant. 

	Accordingly, Gocal et al teach or suggest all the limitations of claim 9, except are silent on if the mutations were within SEQ ID NO: 10 or not.   
By examiner’s alignment, SEQ ID NO: 10 has 48 bases, and is a fragment of SEQ ID NO: 1 (1155 bases) from 76-123: 
SEQ ID NO: 10	1 	TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA  48
SEQ ID NO: 1   	76 	TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA  123

Thus, Gocal et al teach that SEQ ID NO: 1 comprises SEQ ID NO: 10, and that SEQ ID NO: 10 is in the 5’ side of SEQ ID NO: 1.  
Gocal et al further suggest making frameshift mutations in SEQ ID NO: 1 ([0028]). Any ordinary skill in the art would have known that a frameshift mutation at 5’-end of an encoding gene would likely lead to encoding a truncated and non-functional peptide, which is an advantage. 
DQ518271 (2016), DQ518277 (2016), DQ518280 (2016) and DQ518282 (2016) teach that SEQ ID NO: 10 matches 100% in multiple Brassica plant species: at least in Brassica species of napus, carinata, nigra, and oleracea: 
Thus, SEQ ID NO: 10 is a fragment of the known Brassica napus FAD2 sequence SEQ ID NO: 1, is conserved in multiple Brassica species, and at least is an indicator of FAD2 among Brassica species.   
In addition, targeting SEQ ID NO: 10 would not only target FAD2 in Brassica napus, but also target FAD2 in other Brassica plants, which is another advantage.  
In addition, by examiner’s blast of SEQ ID NO: 10, majority of the matches were published before the instant filing date, and indicated that SEQ ID NO: 10 sequence (100% matches) as a fragment of omega-6 fatty acid desaturase/FAD2 (see attached “SEQ ID NO_10_ Blast.pdf in the previous office action).  

Regarding dependent claim 10, Gocal et al teach targeting Brassica callus or protoplast ([0409]). 
Regarding claim 33, Gocal et al teach the method of crossing mutant plants with mutant plants and obtaining seeds ([0029]), and suggest that the present disclosure also related to plants derived from plants having one or more mutations in a nucleic acid (e.g. a FAD2 gene) of the present disclosure. For example, plants having one or more FAD2 mutations may be crossed with the same or different plants to give rise to an F1 progeny plant, where at least one of the parents of the F1 progeny plant had the one or more FAD2 mutations. These F1 plants can be further self-crossed or crossed with a different plant line, and resulting F2 progeny can be screened for one or more FAD2 mutations ([0412]). 
Regarding new claim 34, Gocal et al teach making frameshift mutations to FAD2/SEQ ID NO: 1 ([0032]).  
Regarding new claims 35-38, Gocal et al demonstrated that the selected Brassica plant had decreased linolenic acid (18:3) as low as 2.6%, as compared to the seed oil of wild-type plant (21.26%) ([0422], table 4C), which is an 87% decrease, reading on the limitation of claims 35 and 37.  
Gocal et al suggest decreasing linoleic acid to as low as 2% ([0028]).  
Sharafi et al teach that wild type Brassica napus seed comprises about 18% linoleic acid (C18:1, p2149, table 4).  
Thus, Gocal et al suggest (18-2)/18 = about 89% decrease in linoleic acid as compared to wild type Brassica napus, reading on the limitation of claims 36 and 38.  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One ordinary skill in the art would have been motivated to utilize the structure including the sequence 100% to SEQ ID NO: 1 as taught by Gocal et al, and follow the steps as taught and/or suggested by Gocal et al, to achieve the expected result of making mutations in FAD2 and SEQ ID NO: 1 as Gocal et al had achieved.  
One ordinary skill in the art would have recognized that targeting SEQ ID NO: 10 had 2 advantages: (1) it was a 5’end of SEQ ID NO: 1 as taught by Gocal et al, a frameshift mutation at 5’-end of an encoding gene would likely lead to encoding a truncated and non-functional peptide, and (2) it was conserved in multiple/different species of Brassica plants, and was an indicator of FAD2 among the Brassica plants, as taught by DQ518271 (2016), DQ518277 (2016), DQ518280 (2016) and DQ518282 (2016), and NCBI, and been motivated to make construct/vectors to target FAD2 of different Brassica plants within the fragment of SEQ ID NO: 10 by using the method including making frameshift mutations as taught by Gocal et al, to achieve the expected result. The expectation of success would have been high, because SEQ ID NO: 1 was located in the 5’end of SEQ ID NO: 1. Thus, targeting SEQ ID NO: 10 by frameshift mutation would likely lead to encoding a truncated and non-functional fragment of SEQ ID NO: 1, and SEQ ID NO: 10 had been found to be conservative in multiple Brassica species, and had been an obvious indicator of FAD2 among the species.  Thus, making a construct targeting SEQ ID NO: 10 would target FAD2 in multiple Brassica species. 
Gocal et al demonstrated the result achieved by applicant in the examples.  Gocal et al suggest the result as instantly claimed by applicant. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 
Note: prior art does not teach or suggest the mutations in the specific positions recited in claim 39. Thus, no art rejection is made to the claim.  

Sequence Matches
Against instant SEQ ID NO: 1

US-17-040-703-1
; Sequence 1, Application US/17040703
; Publication No. US20210010013A1
; GENERAL INFORMATION
;  APPLICANT: Cibus US LLC
;  APPLICANT:Cibus Europe, B.V.
;  TITLE OF INVENTION: FAD2 GENES AND MUTATIONS
;  FILE REFERENCE: 16507-20002.00
;  CURRENT APPLICATION NUMBER: US/17/040,703
;  CURRENT FILING DATE: 2020-09-23
;  PRIOR APPLICATION NUMBER: PCT/US2019/025881
;  PRIOR FILING DATE: 2019-04-04
;  PRIOR APPLICATION NUMBER: US 62/652,623
;  PRIOR FILING DATE: 2018-04-04
;  NUMBER OF SEQ ID NOS: 54
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1
;  LENGTH: 1155
;  TYPE: DNA
;  ORGANISM: Brassica napus
US-17-040-703-1

  Query Match             100.0%;  Score 1155;  DB 84;  Length 1155;
  Best Local Similarity   100.0%;  
  Matches 1155;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGGTGCAGGTGGAAGAATGCAAGTGTCTCCTCCCTCCAAAAAGTCTGAAACCGACAAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGGTGCAGGTGGAAGAATGCAAGTGTCTCCTCCCTCCAAAAAGTCTGAAACCGACAAC 60

Qy         61 ATCAAGCGCGTACCCTGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATCAAGCGCGTACCCTGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATC 120

Qy        121 CCACCGCACTGTTTCAAACGCTCGATCCCTCGCTCTTTCTCCTACCTCATCTGGGACATC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CCACCGCACTGTTTCAAACGCTCGATCCCTCGCTCTTTCTCCTACCTCATCTGGGACATC 180

Qy        181 ATCATAGCCTCCTGCTTCTACTACGTCGCCACCACTTACTTCCCTCTCCTCCCTCACCCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATCATAGCCTCCTGCTTCTACTACGTCGCCACCACTTACTTCCCTCTCCTCCCTCACCCT 240

Qy        241 CTCTCCTACTTCGCCTGGCCTCTCTACTGGGCCTGCCAGGGCTGCGTCCTAACCGGCGTC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CTCTCCTACTTCGCCTGGCCTCTCTACTGGGCCTGCCAGGGCTGCGTCCTAACCGGCGTC 300

Qy        301 TGGGTCATAGCCCACGAGTGCGGCCACCACGCCTTCAGCGACTACCAGTGGCTGGACGAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TGGGTCATAGCCCACGAGTGCGGCCACCACGCCTTCAGCGACTACCAGTGGCTGGACGAC 360

Qy        361 ACCGTCGGCCTCATCTTCCACTCCTTCCTCCTCGTCCCTTACTTCTCCTGGAAGTACAGT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ACCGTCGGCCTCATCTTCCACTCCTTCCTCCTCGTCCCTTACTTCTCCTGGAAGTACAGT 420

Qy        421 CATCGACGCCACCATTCCAACACTGGCTCCCTCGAGAGAGACGAAGTGTTTGTCCCCAAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CATCGACGCCACCATTCCAACACTGGCTCCCTCGAGAGAGACGAAGTGTTTGTCCCCAAG 480

Qy        481 AAGAAGTCAGACATCAAGTGGTACGGCAAGTACCTCAACAACCCTTTGGGACGCACCGTG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AAGAAGTCAGACATCAAGTGGTACGGCAAGTACCTCAACAACCCTTTGGGACGCACCGTG 540

Qy        541 ATGTTAACGGTTCAGTTCACTCTCGGCTGGCCTTTGTACTTAGCCTTCAACGTCTCGGGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATGTTAACGGTTCAGTTCACTCTCGGCTGGCCTTTGTACTTAGCCTTCAACGTCTCGGGG 600

Qy        601 AGACCTTACGACGGCGGCTTCGCTTGCCATTTCCACCCCAACGCTCCCATCTACAACGAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AGACCTTACGACGGCGGCTTCGCTTGCCATTTCCACCCCAACGCTCCCATCTACAACGAC 660

Qy        661 CGTGAGCGTCTCCAGATATACATCTCCGACGCTGGCATCCTCGCCGTCTGCTACGGTCTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CGTGAGCGTCTCCAGATATACATCTCCGACGCTGGCATCCTCGCCGTCTGCTACGGTCTC 720

Qy        721 TACCGCTACGCTGCTGTCCAAGGAGTTGCCTCGATGGTCTGCTTCTACGGAGTTCCTCTT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TACCGCTACGCTGCTGTCCAAGGAGTTGCCTCGATGGTCTGCTTCTACGGAGTTCCTCTT 780

Qy        781 CTGATTGTCAACGGGTTCTTAGTTTTGATCACTTACTTGCAGCACACGCATCCTTCCCTG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CTGATTGTCAACGGGTTCTTAGTTTTGATCACTTACTTGCAGCACACGCATCCTTCCCTG 840

Qy        841 CCTCACTATGACTCGTCTGAGTGGGATTGGTTGAGGGGAGCTTTGGCCACCGTTGACAGA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CCTCACTATGACTCGTCTGAGTGGGATTGGTTGAGGGGAGCTTTGGCCACCGTTGACAGA 900

Qy        901 GACTACGGAATCTTGAACAAGGTCTTCCACAATATCACGGACACGCACGTGGCGCATCAC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GACTACGGAATCTTGAACAAGGTCTTCCACAATATCACGGACACGCACGTGGCGCATCAC 960

Qy        961 CTGTTCTCGACCATGCCGCATTATCATGCGATGGAAGCTACGAAGGCGATAAAGCCGATA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 CTGTTCTCGACCATGCCGCATTATCATGCGATGGAAGCTACGAAGGCGATAAAGCCGATA 1020

Qy       1021 CTGGGAGAGTATTATCAGTTCGATGGGACGCCGGTGGTTAAGGCGATGTGGAGGGAGGCG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CTGGGAGAGTATTATCAGTTCGATGGGACGCCGGTGGTTAAGGCGATGTGGAGGGAGGCG 1080

Qy       1081 AAGGAGTGTATCTATGTGGAACCGGACAGGCAAGGTGAGAAGAAAGGTGTGTTCTGGTAC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 AAGGAGTGTATCTATGTGGAACCGGACAGGCAAGGTGAGAAGAAAGGTGTGTTCTGGTAC 1140

Qy       1141 AACAATAAGTTATGA 1155
              |||||||||||||||
Db       1141 AACAATAAGTTATGA 1155

Sequence matches against instant SEQ ID NO: 10 in GenEmbl
DQ518277
LOCUS       DQ518277                 783 bp    DNA     linear   PLN 06-DEC-2016
DEFINITION  Brassica napus isolate B.nap2 delta-12 desaturase gene, partial
            cds.
ACCESSION   DQ518277
VERSION     DQ518277.1
KEYWORDS    .
SOURCE      Brassica napus (rape)
  ORGANISM  Brassica napus
           
  Query Match             100.0%;  Score 48;  DB 385;  Length 783;
  Best Local Similarity   100.0%;  
  Matches   48;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA 48
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         55 TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA 102


DQ518280
LOCUS       DQ518280                 783 bp    DNA     linear   PLN 06-DEC-2016
DEFINITION  Brassica nigra isolate B.nig1 delta-12 desaturase gene, partial
            cds.
ACCESSION   DQ518280
VERSION     DQ518280.1
KEYWORDS    .
SOURCE      Brassica nigra (black mustard)
  ORGANISM  Brassica nigra
           
  Query Match             100.0%;  Score 48;  DB 385;  Length 783;
  Best Local Similarity   100.0%;  
  Matches   48;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA 48
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         55 TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA 102


DQ518271
LOCUS       DQ518271                 783 bp    DNA     linear   PLN 06-DEC-2016
DEFINITION  Brassica carinata delta-12 desaturase gene, partial cds.
ACCESSION   DQ518271
VERSION     DQ518271.1
KEYWORDS    .
SOURCE      Brassica carinata
  ORGANISM  Brassica carinata

  Query Match             100.0%;  Score 48;  DB 385;  Length 783;
  Best Local Similarity   100.0%;  
  Matches   48;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA 48
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         55 TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA 102
 

DQ518282
LOCUS       DQ518282                 783 bp    DNA     linear   PLN 06-DEC-2016
DEFINITION  Brassica oleracea isolate B.ole1 delta-12 desaturase gene, partial
            cds.
ACCESSION   DQ518282
VERSION     DQ518282.1
KEYWORDS    .
SOURCE      Brassica oleracea (wild cabbage)
  ORGANISM  Brassica oleracea
           
  Query Match             100.0%;  Score 48;  DB 385;  Length 783;
  Best Local Similarity   100.0%;  
  Matches   48;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA 48
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         55 TGCGAGACACCGCCCTTCACTGTCGGAGAACTCAAGAAAGCAATCCCA 102



Response to Arguments
Claim Rejections - 35 USC § 102 and 103
In view of the significant claim amendments, the previous 102 rejection is withdrawn.  However, the claims are rejected under USC 103, which is newly made citing a new reference. 
The argument regarding the previous 103 rejection to claim 33 is not applicable.  

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662